Mathews J.
delivered the opinion of the 1 court. This suit was brought to recover ° Fiona the defendants five hundred dollars, which the plaintiff alleges they owe to him, under a contract by which he undertook to make a certain portion ofievee on the land of Gustave Delamere, situated in the parish of Point Coupee, the work being adjudicated to him, as the lowest bidder, under the police regulations of the parish. He avers performance on his part agreeably to all the requisitions of the adjudication.
The answer contains an exception to the plaintiff’s right of action against the police jury, until he shall have first pursued the owner of the land, and caused it to be sold, in satisfaction of the price of labor in constructing the levee. Also, a denial that defendants ever entered into any contract, as alleged by the plaintiff; and that he has never required payment in a proper manner, &c.
The district court overruled the exception to the action, and gave judgment for *110the plaintiff, for the amount of his claim, irom which the defendant appealed.
lice^jury ídjudi-be^oneon"levees and undertake to payment cannot be withheld on the ground that the owner ol the ^“orS”34&stbe
The owner may be bound in justice and equity to refund to the parish, but he party to the action when the police jury issued the4 party6 to tract*was'adjudi-
The evidence of the case appearing on the record, shows clearly, that the making of the levee in question, was adjudicated by parish judge, acting under police regu-Nations,- and in behalf of the parish, to the pjaintiíí¡ as an undertaker at the lowest prjce> Under this contract he certainly r * fja(j a rig|jj; (0 i00fc ^o the funds of the par- ° a ish direc0y for payment, after the completion of his work, and was not under any obligation to resort to the owner of the land, as there is no privity of contract between r those individuals.
The owner may in justice and equity be • , bound to refund to the parish; but that is a matter which does not concern, or in any manner affect the claim of the plaintiff, un-_ , ,. , - ,.,i der his direct and express agreement with the defendants. They, however, prayed in their answer that the owner might be made a party to this suit, and cited in due form, and that judgment should be rendered against him in favor of the police jury, for any sums which might be decreed against them. This part of the answer was object*111ed to by the counsel for the p laintiff, and was set aside by the court below. And we think very properly.
The plaintiff, in the present suit, ought not to have been subjected to the delay and confusion which might have resulted from this mixture of actions required by the defendants. He has nothing in common with them in relation to their claims against the proprietor of the land, whose levee they caused to be made. The performance of the work by the undertaker is not denied.
It is therefore ordered, &e. that the judgment of the district court be affirmed ,whh costs.